Citation Nr: 0334388	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from August 1977 to October 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  



REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

The veteran's representative requests a remand for 
clarification of medical evidence.  An addendum to the 
November 2000 VA examination of record is requested.  Upon 
review, the Board is compelled to conclude that additional RO 
action is required in this matter in order to fulfill the VA 
duty to assist.  The veteran has indicated that her 
hysterectomy, performed in 1994, was due to service.  The 
record shows that the hysterectomy was due to complications 
of endometriosis, with pain and heavy menstrual periods.  She 
contends that her history of heavy and painful menstrual 
periods began after she gave birth by caesarean section in 
service in July 1978.  While the veteran underwent an 
examination in November 2000 which yielded a diagnosis of 
status post hysterectomy, due to endometriosis, which may 
have caused anemia and menorrhagia, there is no opinion as to 
the etiology of any current residuals.  The examiner did note 
that "the only evidence in the medical record is 
documentation's of the left lower quadrant pain and possible 
adhesions that relate to the period of service from 1977 - 
1979."  

The veteran's representative has pointed out the lack of an 
adequate etiology opinion as well as the RO's statement of 
the case which states that the VA examiner indicated that 
there is no direct evidence to relate the later hysterectomy 
to active duty as reasons for remand.  The representative 
contends that there is a need for clarification of the 
medical evidence in light of the RO's statement, which the 
representative urges conflicts with the November 2000 
examination findings.  The Board agrees that clarification 
would be helpful and, in view of the duty to assist, the case 
must be returned to the RO for an addendum to the November 
2000 examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claim must be returned to the VA 
medical center for the VA physician who 
examined the veteran to review the claims 
folder and to offer an opinion as to whether 
it is at least as likely as not that the 
veteran's hysterectomy and any currently 
identifiable residuals are related to 
service.  If the examiner is unavailable, a 
suitable substitute should be selected.  

2.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, she should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




